TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-02-00306-CR




                                  Joshua William Gerth, Appellant

                                                   v.

                                    The State of Texas, Appellee




         FROM THE DISTRICT COURT OF BURNET COUNTY, 33RD JUDICIAL DISTRICT
             NO. 9236, HONORABLE GUILFORD L. JONES III, JUDGE PRESIDING




                 Joshua William Gerth was placed on community supervision after being convicted of theft.

See Tex. Pen. Code Ann. ' 31.03(a), (e)(5) (West Supp. 2002). The State subsequently moved to revoke

supervision. On March 18, 2002, the district court revoked supervision and imposed sentence. On March

20, however, the court set aside the revocation order, modified the conditions of supervision, and ordered

that Gerth be continued on supervision. Gerth filed his notice of appeal on April 17.

                 There is no right to appeal from an order modifying the conditions of community

supervision. Basaldua v. State, 558 S.W.2d 2, 5 (Tex. Crim. App. 1977). As a consequence, we are

without jurisdiction.
                 The appeal is dismissed.




                                              __________________________________________

                                              Lee Yeakel, Justice

Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel

Dismissed for Want of Jurisdiction

Filed: May 31, 2002

Do Not Publish




                                                 2